Title: [March 1775]
From: Washington, George
To: 

 


Mar. 1st. Cloudy all the forenoon with a little Rain. Clear afterwards. Wind very fresh all day from the No. West. Mrs. Barnes, & Miss Betcy Ramsay came in the Eveng. as did Mr. Morda. Red.


   
   Betcy Ramsay was Mrs. Sarah Barnes’s granddaughter.



 


2. Morda. Red went away after Breakfast. Doctr. Jenifer & wife & Mrs. McCarty came to Dinner & stayd all Night.


   
   Dr. Walter Hanson Jenifer’s wife Ann was commonly called Nancy.



 


3. They went away after Breakfast. I contd. at home all day.
 


4. Went a Hunting but found nothing. Colo. Harrison and Captn. Wood came here to Dinner.
 


5. At home all day. Colo. Richd. Lee came to Dinner and Doctr. Craik in the Evening.
 


6. Colo. Harrison & Colo. Lee went away, as did Mrs. Barnes & Miss Ramsay after Breakfast.
 


7. I set my People off for the Ohio under the care of Willm. Stevens. Captn. Wood went away and Doctr. Craik went up with Lund Washington to see Jas. Cleveland. Colo. Harrison returnd. Mr. Whiting, & Mr. Catesby Woodford came to Dinner also & Stayed all Night.

	
   
   GW was making his second attempt in two years to seat his frontier lands on the Ohio and Kanawha rivers, for which he had gathered, through purchase and hire, a collection of black and white artisans and laborers. He was now sending them west under the temporary direction of William Stevens, who had replaced the ailing James Cleveland. In his instructions to Stevens dated 6 Mar. 1775, GW wrote: “I cannot pretend to say with certainty, when I shall be with you; but hope it may happen in May—if not in May, it shall be so soon after as I can make it convenient” (DLC:GW).



   
   Mr. Whiting is probably Francis Whiting, who died in this year.



   
   Catesby Woodford (1738–1791), a younger brother of Brig. Gen. William Woodford of the Revolution, was born in Caroline County. Catesby married Mary Buckner in 1771 and settled in Fauquier County (Stewart, Life of WoodfordMrs. Catesby Willis Stewart. The Life of Brigadier General William Woodford of The American Revolution. 2 vols. Richmond, Va., 1973., 1:70, 238, 276, 313; CROZIER [3]William Armstrong Crozier, ed. The Buckners of Virginia and Allied Families of Strother and Ashby. New York, 1907., 171).



 



   
8th. The above Gentlemen went away after Breakfast. Docter Craik came to Dinner & wt. away afterwards.
 


9. At home all day. Lewis Lemart & George Chin came & stayd all Night.
 


10. At home all day. Mr. Custis who came over on Sunday returnd again to Maryland.
 


11. At home all day. Mrs. Slaug[h]ter dind here.
 


12. Went to Pohick Church & returnd to Dinner. Found Mr. Jno. Stone here who went away afterwards. Jas. Cleveland came in the Afternoon.


   
   John Hoskins Stone (1745–1804), of Charles County, Md., had come to Mount Vernon to pay £300 for 3,000 bushels of GW’s corn (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 190).



 


13. At home all day. Capt. Mc[Car]ty dind here.
 


14. At home all day. Doctr. Craik came in the Afternn. Cleveland still here.
 


15. Set of for Richmond. Dind in Colchester with Mr. Wagener & lodgd at Colo. Blackburns.
 


16. Went to Dumfries to review the Independant Company there. Dind & lodged with Mr. Leitch. Spent the Evg. at an Entertt. at Grahams.



   
   GW reviewed the Independent Company of Cadets of Prince William County. Andrew Leitch, a merchant of Dumfries, was a member of the Prince William County Committee (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:204).



   
   The entertainment at “Grahams” may have been in the 60–by–28–foot “Assembly room” which was constructed about 1769 under the management of Richard Graham and financed by subscription in Dumfries for assembly balls, celebrations, and entertainments on public occasions (Va. Gaz., R, 23 Mar. 1769).



 


17. Reachd Fredericksburg first dining at Mr. James Hunters—detaind by Wind.


   
   GW’s host was probably James Hunter, Sr. (d. 1785), then of King George County.



 


18. Clear and pleasant—in Fredericksburg all day.
 


19. Dined at Roys at the Bolling green and lodged at Hanovr. Court House.


   
   Hanover Court House, now Hanover, is 15 miles north of Richmond. In 1781 there was a “very fine and large inn here” (RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2:101).



 


20. Reach’d Richmond abt. 11 Oclock. Dind at Mr. Richd. Adam’s. Went to Col. Archy Carys abt. 7 Miles in the Aftern.


   
   The Second Virginia Convention was called to order at the Henrico Parish Church in Richmond, built in the 1740s on Indian Town Hill and set in a yard which in time became bounded by Broad, Grace, Twenty-fourth and Twenty-fifth streets. In 1772 a north wing was added, and it was in this building that the Second Virginia Convention met. Indian Town Hill, which was also called Richmond Hill, came in time to be called Church Hill, after the church building, which itself was variously called Indian Town Church, New Church, Old Church, Henrico Parish Church, and the Town Church. The present name, St. John’s Church, first appeared in the early nineteenth century (RAWLINGSJames Scott Rawlings. Virginia’s Colonial Churches: An Architectural Guide together with their Surviving Books, Silver, & Furnishings. Richmond, 1963., 165–68).



   
   The house of Richard Adams (c.1726–1800) was about a block from the church (SCOTTMary Wingfield Scott. Houses of Old Richmond. Richmond, Va., 1941., 12). Adams, who bought up so many lots in the area that Church Hill was sometimes called Adams Hill, became a successful merchant and entrepreneur (SCOTTMary Wingfield Scott. Houses of Old Richmond. Richmond, Va., 1941., 12–13; HEADS OF FAMILIES, VAHeads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970.., 112, 115; MORDECAISamuel Mordecai. Virginia, Especially Richmond, in By-Gone Days; with a Glance at the Present: Being Reminiscences and Last Words of an Old Citizen. 2d ed. Richmond, 1860., 45, 137). He represented Henrico County in the House of Burgesses 1769–75 and in all five Virginia conventions.



   
   Col. Archibald Cary (1720–1787) lived at Ampthill, on the south side of the James River in Chesterfield County, the county he represented in the House of Burgesses 1756–75 and in the Virginia conventions. The Ampthill house and major dependencies have since been moved to a site in Richmond (WATERMANThomas Tileston Waterman. The Mansions of Virginia, 1706–1776. Chapel Hill, N.C., 1946., 212–16; ROTHERYAgnes Rothery. Houses Virginians Have Loved. New York, 1954., 254–56).



 


21. Dind at Cooleys Tavern in Richmd. & returnd to Colo. Carys.

   


   
   The convention spent this day’s session hearing reports from their seven delegates to the First Continental Congress and discussing the proceedings of that congress (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:353). Cowley’s (Cooley’s, Coley’s) tavern, inherited in 1769 by Abraham Cowley, was located near the intersection of what later became Main and Twenty-second streets.



 


22. Dined at Galts Tavern & lodgd at a House of his providing.


   
   The convention concluded the day’s deliberations by voting unanimous approval to “the proceedings and Resolutions of the American Continental Congress” and unanimous thanks to their seven delegates (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:361). Gabriel Galt (1748–1788) ran the City Tavern, on the northwest corner of Nineteenth and Main streets below Church Hill (HEADS OF FAMILIES, VAHeads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970.., 116; Reps, Tidewater TownsJohn W. Reps. Tidewater Towns: City Planning in Colonial Virginia and Maryland. Williamsburg, Va., 1972., 277).



 


23. Dined at Mr. Patrick Cootes & lodgd where I had done the Night before.


   
   At this day’s session Patrick Henry proposed resolutions “that this Colony be immediately put into a posture of Defence.” After much debate, in the course of which Henry gave his “liberty or death” speech, the resolutions passed by a close vote. GW was appointed to a committee to “prepare a Plan for embodying, arming and disciplining” such an armed force, after which the convention adjourned for the day (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:366–69; also see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:403–5; MAYSDavid John Mays. Edmund Pendleton, 1721–1803: A Biography. 2 vols. Cambridge, Mass., 1952., 2:4–11; MEADE [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 2:25–40).



   
   At this time Patrick Coutts (d. 1776), a Richmond merchant, was living on Shockoe Hill, later the site of the state Capitol (Va. Gaz., D&H, 4 Nov. 1775; Reps, Tidewater TownsJohn W. Reps. Tidewater Towns: City Planning in Colonial Virginia and Maryland. Williamsburg, Va., 1972., 274, 277).



 



24. Dined at Galts & spent the Evening & lodgd at Mr. Saml. Duvals.


   
   The convention decided on this day to send seven delegates to the Second Continental Congress (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:371).



   
   Samuel Du Val (1714–1784) lived near Shockoe Creek at Mount Comfort, then situated northwest of Richmond but since incorporated into the city limits. From 1772 he had represented Henrico County in the House of Burgesses and the first two Virginia conventions (GRABOWSKIIBessie Berry Grabowskii. The DuVal Family of Virginia, 1701: Descendants of Daniel DuVal, Huguenot, and Allied Families. Richmond, 1931., 171–81; VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:171–72).



 


25. Returnd to the Convention in Richmond. Dined at Galts & went to Mrs. Randolphs of Wilton.


   
   Today the convention accepted an amended report of the defense committee, which recommended that each county “form one or more voluntier Companies of Infantry and Troops of Horse,” that every infantryman have a rifle or firelock and a tomahawk and “be cloathed in a hunting Shirt by Way of Uniform,” while the county committees were to be in charge of raising the money for munitions from among the local citizenry (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:374–75). The convention also appointed a committee to report on manufactures, to which GW was appointed, and then chose the same seven delegates who had attended the First Continental Congress to attend the second Congress set for May. In the polling GW stood second to Peyton Randolph (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:376).



   
   Anne Harrison Randolph, a daughter of Benjamin and Anne Carter Harrison of Berkeley, was the widow of William Randolph (1710–1761). Since her husband’s death she had presided over Wilton, which was built in the early 1750s about six miles south of Richmond on the north side of the James River. The house was later moved to the west end of Richmond (DU BELLETLouise Pecquet du Bellet. Some Prominent Virginia Families. 4 vols. Lynchburg, Va., 1907., 4:133).



 


26. Stay’d at Wilton all day.
 


27. Returnd to Richmond. Dined at Mr. Richd. Adam’s.


   
   Today, in its final session the Second Virginia Convention made Thomas Jefferson, delegate from Albemarle County, Peyton Randolph’s alternate delegate to the Second Continental Congress (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 2:385–86).



 


28. Left Richmond. Dined at Hanover C[our]t Ho[use] & Lodged at Roys at the Bolling Green.
 


29. Got to Fredericksburg abt. 11 Oclock. Dined at Colo. Lewis’s & spent the Evening at Weedons.


   
   George Weedon was described by an English traveler who stopped at his tavern about this time as “very active and zealous in blowing the flames of sedition” (SMYTHJ. F. D. Smyth. A Tour in the United States of America: containing An Account of the Present Situation of that Country; The Population, Agriculture, Commerce, Customs, and Manners of the Inhabitants; Anecdotes of several Members of the Congress, and General Officers in the American Army; and Many other very singular and interesting Occurrences . . .. 2 vols. London, 1784., 2:151). Weedon was indeed a vigorous advocate of the American position; by April 1776 he had rented his tavern to another innkeeper

and had accepted a commission as a lieutenant colonel in the Continental Army (Va. Gaz., P, 6 Oct. 1775 and 5 April 1776). He became a brigadier general in Feb. 1777 and served until 1783, seeing action at Brandywine, Germantown, and Yorktown. After the Revolution he returned to Fredericksburg, where he died in 1793.



 


30. At Fredericksburg all day. Dined at Colo. Lewis’s.
 


31. Set of from thence. Dined at Dumfries & reachd home about Sun Set.
